SHELBOURNE, Chief Judge.
The United States instituted this action June 29, 1950, under Sections 205 and 206(b) of the Housing and Rent Act of 1947 as amended, 50 U.S.C.A.Appendix, §§ 1895, 1896(b), against Archie L. Hopson and Sarah Hopson, to recover $230.75 the amount of an alleged overcharge on housing accommodations located at 102 W. Tenny Street in Louisville, such recovery to be for the benefit of the tenant Henry B. Odum, and an additional judgment in favor of the United States for $319.50, two times the amount of the overcharge collected within twelve months next before the institution of this action.
Findings of Fact.
1. The premises in question were purchased by the defendant Archie L. Hopson in April 1947 and were rented the following May.
2. At the time of the renting, the ceiling rent was $60 per month. This amount was subsequently reduced' on June 18, 1947 by the Area Rent Director to $45 per month.
The tenant, Henry B. Odum, rented the property April 1, 1949, and continued in the occupancy thereof until April 7, 1950. During said time, he paid at the rate of $15 per week.
Conclusions of Law.
I. The Court has jurisdiction of the parties and the subject matter, under the Housing and Rent Act of 1947, as amended, 50 U.S.C.A.Appendix, § 1881 et seq.
II. At the time the owner Archie L. Hopson and his wife Sarah Hopson rented the premises, the ceiling rental therefor was $45 per month.
III. Defendants are liable to the plaintiff for the use and benefit of the tenant Henry B. Odum in thé sum of $230.75, and in addition thereto,'because the overcharge was willful, the United States is entitled to recover $319.50, and costs incurred in this action.
Judgment in accordance with this memorandum will be tendered by Counsel for plaintiff.